Per Curiam.
We affirm the order of the Construction Industry Licensing Board (“CILB”) denying Christopher Nathanial Johnson’s application to be a qualifying agent for his employer, Fort Pierce Utility Authority, a municipal corporation. Pursuant to section 489.119(2), Florida Statutes (2016), an individual who seeks “to engage in contracting as a business organization, including any partnership, corporation, business trust, or other legal entity, ... must apply for registration or certification as the qualifying agent of the business organization.” However, employees of municipalities such as Mr. Johnson are expressly excluded from the requirements of part I of Chapter 489, Florida Statutes (2015), which encompasses section 489.119. See § 489.103(3), Fla. Stat. (2015) (providing that the part does not apply to “[a]n authorized employee of *383... any municipality ... or any other municipal or political subdivision .... ”). Consequently, the CILB did not abuse its discretion in interpreting the term “legal entity,” as it is used in section 489.119, to exclude municipalities and in denying Mr. Johnson’s application.

Affirmed.

Ciklin, C.J., May and Kuntz, JJ., concur.